 

TERM SHEET

Proposed Terms of Transaction

 

This term sheet (“Term Sheet”) sets forth certain material terms for the
contribution of Oklahoma Energy Corp. (“OKE”) to Armada Enterprises LP (“Armada
LP”) (collectively, the “Transaction”).

 

Subject to the foregoing, the parties propose to negotiate in good faith to
agree upon the terms of any required agreements for the Transaction that will
provide for and/or incorporate the following:

 



                1. Purpose of LOI       The purpose of this LOI is to          
            ■   provide a formal Offer to OKE or its owners with regard to
contribution of the OKE assets and oil reserves to Armada LP;                  
    ■   set forth the consideration for the contribution of the assets; and    
                  ■   define the term that requires negotiation in the
definitive documents.                                 2. Description of
Transaction   ■   Contribution of One Hundred Percent (100%) of the assets of
Oklahoma Energy or One Hundred Percent (100%) of the equity interests therein in
exchange for Twenty Million (20,000,000) common LP Units (the “Common Units”)
plus an IDR in the performance of the assets.                   3. Description
of PTP   ■   Armada Enterprises LP, a Delaware limited partnership, is a
pre-re-PO publicly traded partnership (the “PTP”), which is situated to have
interests and ownership in a variety of assets and enterprises, including Media,
Hotels & Resorts, Real Estate Development, Aviation & Aerospace, and Maritime
Ventures. The PTP has plans to acquire larger asset groups, including many
located outside of the United States.                       ■   The PTP is a
reporting issuer under the Securities Act of 1933 and current in its reporting
requirements and its reports may be found on the SEC EDGAR filing system here:
https://www.sec.gov/ cgi-bin/browse-edgar?action= getcompany&CIK=0001644889
&owner=exclude&count=40                       ■   The primary business objective
of the PTP is to generate stable cash flows to enable the distributions to the
unit-holders that support current and pro-forma equity valuations.              
        ■   The PTP is planning to file an S-1 registration statement that will
qualify for a listing of its common LP Units on a senior stock exchange, such as
the New York Stock Exchange (NYSE) or the NASDAQ National Markets.              
        ■   The General Partner is Armada Enterprises GP, LLC, a Delaware
limited liability company.                                 4. Description of
Equity   ■   The PTP’s LP Units have a price of $10.00 USD per Unit (the “Unit
Price”), determined by their $0.50 minimum annual distribution, as set in the
LPA, based upon a 5% rate of return.                       ■   The Common Units
will not receive distributions (i.e. have their spigot turned off) until the
later of Six Months from issuance or the cash flowing from the acquired business
is above $3.5 million USD per quarter.                

 

ARMADA ENTERPRISES, L.P.
December 15, 171

 

 



                    ■   IDRs, as defined in the LPA, are designed to give an
increasing portion of distributions to their holders based upon Yield
performance of an asset or the partnership as a whole.                       ■  
The parties agree to negotiate the amount and nature of the IDRs in good faith
upon completion of due diligence of the OKE reserves and analysis of their
projected cash flows.                       ■   The Common Units will be deemed
“Restricted Securities” and will be restricted from resale, subject to
applicable securities laws.                                 5. Definitive
Agreements   ■   The definitive agreements (“Definitive Agreements”) shall
include a contribution agreement and a side letter/addendum to the LPA to define
the IDRs for the Assets.                                 6. Other Details   ■  
Each party will be responsible for its own legal, tax, and consulting costs (the
“Fees and Expenses”).                       ■   Notwithstanding any other
provision of this Term Sheet, it may be terminated by either party at any time.
(“Termination”).                       ■   The parties to this LOI acknowledge
and agree that the existence and terms of this LOI and the Transaction are
strictly confidential and that they and their respective representatives shall
not disclose to the public or to any third party the existence or terms of this
LOI or the Transaction other than with the express prior written consent of the
other party.                       ■   This LOI shall be governed by and
construed under the laws of the state of Florida without regard to conflicts of
laws principles.                                 7. Counterparts:   ■   This LOI
may be executed in any number of counterparts and by facsimile or email
transmission, each of which shall be deemed to be an original instrument, but
all of which taken together shall constitute one and the same agreement.
Facsimile or email signatures shall be deemed to be original signatures for all
purposes.                                 8. Notices:   ■   Due to the
non-binding nature of this LOI, the parties agree that all notices provided
hereunder may be given by electronic mail to the following addresses:          
                If to Armada LP:                           Mr. George Wight    
        Em: [REDACTED]                           w/ copy to its general counsel:
milan@armadagp.com                           If to OKE:                         
  Mr. James Fuller             Em: [REDACTED]                

 

ARMADA ENTERPRISES, L.P.
December 15, 172

 

 



        SIGNATURE PAGE TO FOLLOW                

The parties acknowledge and agree that this Term Sheet constitutes a binding
agreement only with respect to only the confidentiality and disclosure of the
transaction and its terms and may not provide further obligation to enter into
additional binding agreements regarding the Transaction.

 

Please indicate your agreement to the foregoing by signing in the space provided
below and returning a copy of this Term Sheet to us. We look forward to working
on the Transaction with you.

                SIGNATURES:                               Signature: /s/: George
Wight             Armada Enterprises LP         by Armada Enterprises GP, LLC  
Name / Title: George Wight / Managing General Partner     (“Armada LP”)        
            Date: Dec. 15, 2017                           Signature: /s/: James
Fuller                         Oklahoma Energy Corp. (“OKE”)   Name / Title:
James Fuller /                             Date: Dec. 15, 2017            



 

ARMADA ENTERPRISES, L.P.
December 15, 173

 

 

